 

 

Case 1:20-cv-06718-GBD Document 38 Filed 03/17/21 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES SHEVLIN,

 

 

 

 

Plaintiff,

 

-against-

20 Civ. 6718 (GBD)

CR BARD INC et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within sixty (60)
days of this Order.

The April 28, 2021 conference is canceled.

Dated: New York, New York
March 17, 2021
SO ORDERED.

Peicene. B Dok
Cfo REE B. DANIELS
ited States District Judge

 

 
